Case 2:17-cv-07639-SJO-KS Document 659-4 Filed 01/21/20 Page 1 of 6 Page ID
                                #:30285




        EXHIBIT 1
Case 2:17-cv-07639-SJO-KS Document 659-4 Filed 01/21/20 Page 2 of 6 Page ID
                                #:30286
  Trials@uspto.gov                                                      Paper 8
  Tel: 571-272-7822                                   Entered: October 21, 2015

          UNITED STATES PATENT AND TRADEMARK OFFICE


           BEFORE THE PATENT TRIAL AND APPEAL BOARD


           INTERNATIONAL FLAVORS & FRAGRANCES INC.,
                           Petitioner,

                                        v.

                             ZOOMESSENCE, INC.,
                                Patent Owner.


                              Case IPR2015-01418
                              Patent 8,939,388 B1



  Before MITCHELL G. WEATHERLY, JAMES A. TARTAL, and
  JAMES A. WORTH, Administrative Patent Judges.

  WORTH, Administrative Patent Judge.


                                    ORDER
                           Conduct of the Proceedings
                           37 C.F.R. §§ 42.5, 42.20(d)

        On June 16, 2015, Petitioner International Flavors & Fragrances Inc.
  (“IFF”) filed a Petition (Paper 1, “Pet.”) requesting inter partes review of
  claims 1, 16, 19, and 28–30 of U.S. Patent No. 8,939,388 B1 (the ’388
  patent). On September 16, 2015, Patent Owner ZoomEssence, Inc.
  (“ZoomEssence”) filed a Preliminary Response (“Prelim. Resp.”).
        A conference call in the above-referenced proceeding was held on
  October 2, 2015, among respective counsel for IFF and ZoomEssence, and
Case 2:17-cv-07639-SJO-KS Document 659-4 Filed 01/21/20 Page 3 of 6 Page ID
                                #:30287
  IPR2015-01418
  Patent 8,939,388 B1

  Judges Weatherly, Tartal, and Worth. ZoomEssence requested the call to
  obtain authorization to file a copy of a Certificate of Correction of the ’388
  patent issued on September 15, 2015. In requesting the conference call,
  counsel for ZoomEssence represented that they did not receive the
  Certificate of Correction until after the filing of the Preliminary Response.
  ZoomEssence stated that the Board authorized the filing of a Certificate of
  Correction in Groupon, Inc. v. Blue Calypso, LLC, Case CBM2013-00033
  (PTAB June 23, 2014). IFF opposed the filing of the Certificate of
  Correction.
        During the call, IFF stated that it had not had an opportunity to brief
  the corrected version of claim 28 in its Petition. IFF further asserted that the
  Certificate of Correction had been improvidently granted based on a claim
  amendment submitted during prosecution because the claim amendment was
  not reflected in the issued patent document. IFF requested an opportunity to
  file a reply to the Preliminary Response in order to address the corrected
  version of claim 28. ZoomEssence stipulated that it would not object to the
  Board granting a reply to IFF if it were granted a sur-reply thereto. The
  Board authorized ZoomEssence to file a copy of the Certificate of
  Correction and advised the parties that an Order would follow as to the
  request for further briefing in the form of a reply and sur-reply.
        ZoomEssence submitted the Certificate of Correction (Paper 7) on
  October 6, 2015. Paper 6, 2. We accept the submission. See Groupon, Inc.
  v. Blue Calypso, LLC, Case CBM2013-00033 (PTAB June 23, 2014). The
  Certificate shows the corrected version of claim 28. 35 U.S.C. § 254
  (“[S]uch patent, together with such certificate, shall have the same effect and
  operation in law on the trial of actions for causes thereafter arising as if the


                                          2
Case 2:17-cv-07639-SJO-KS Document 659-4 Filed 01/21/20 Page 4 of 6 Page ID
                                #:30288
  IPR2015-01418
  Patent 8,939,388 B1

  same had been originally issued in such corrected form.”); 35 U.S.C. § 255
  (same).1
        As to IFF’s objections to the Certificate of Correction, we note that
  the Certificate of Correction was requested, issued, and submitted without
  any pending trial, and that even now, no trial has been instituted under
  37 C.F.R. §§ 42.2, 42.108. Therefore, the grant and issuance of the
  Certificate of Correction, i.e., outside of any declared interference or
  instituted trial, does not require a motion to the Board. See 37 C.F.R.
  § 1.323 (“The Office may issue a certificate of correction under the
  conditions specified in 35 U.S.C. § 255 at the request of the patentee or the
  patentee’s assignee, upon payment of the fee set forth in § 1.20(a). If the
  request relates to a patent involved in an interference or trial before the
  Patent Trial and Appeal Board, the request must comply with the
  requirements of this section and be accompanied by a motion under
  § 41.121(a)(2), § 41.121(a)(3) or § 42.20 of this title.”). Indeed, the request
  for a Certificate of Correction is subject to a general delegation of authority
  to the Certificates of Correction Branch to decide such a petition, with
  limited exceptions not present here. See MPEP §§ 1002.02(g)(4),
  1002.02(l)(1)–(2)(general delegation of authority to the Certificates of
  Correction Branch). The Certificate of Correction is therefore of record,
  and, for purposes of this proceeding to consider the patentability of certain
  claims of the ’388 patent, we determine that the corrected version of claim

  1
   The request for a certificate of correction to the Certificate of Corrections
  Branch was made pursuant to both section 254 and section 255 of Title 35.
  See “Submission of Certificate of Correction Pursuant To 37 CFR § 1.322
  and 37 CFR § 1.323, and 35 U.S.C. § 254 and 35. U.S.C. § 255, for U.S.
  Patent No. 8,939,388,” filed Feb. 7, 2015, 1–2.


                                          3
Case 2:17-cv-07639-SJO-KS Document 659-4 Filed 01/21/20 Page 5 of 6 Page ID
                                #:30289
  IPR2015-01418
  Patent 8,939,388 B1

  28 has the same effect and operation in law as if the same had been
  originally issued in such corrected form. 35 U.S.C. §§ 254, 255.2
        Based on the timing of the filings, we authorize IFF to file a reply of
  ten pages to the Patent Owner Preliminary Response within 14 days of the
  issuance of this Order. The reply shall be limited to the patentability of the
  corrected version of claim 28 as it pertains to this inter partes review, i.e.,
  “only on a ground that could be raised under section 102 or 103 and only on
  the basis of prior art consisting of patents or printed publications.”
  35 U.S.C. § 311(b) (scope of inter partes review). We authorize
  ZoomEssence to file a sur-reply of ten pages within 14 days after the filing
  of Petitioner’s reply limited to arguments set forth in the reply.


        It is:
        ORDERED that the Certificate of Correction (Paper 7) is accepted for
  the record, and is accorded the same effect and operation in law, on any trial
  that may hereafter be instituted in this proceeding, as if the same had been
  originally issued in such corrected form;
        ORDERED that Petitioner may file a reply of ten pages on or before
  14 days after the entry of this Order; and
        FURTHER ORDERED that Patent Owner may file a sur-reply of ten
  pages on or before 14 days after the filing of Petitioner’s reply.


  2
    In this connection, the question of whether a cause of action is “thereafter
  arising” under 35 U.S.C. §§ 254, 255 is not at issue because we consider the
  merits of this inter partes review outside of any other causes of action, e.g.,
  for infringement. Nevertheless, we are not aware of any pending suit for
  infringement, and thus, we are not aware of any suits not “arising
  thereafter.”


                                          4
Case 2:17-cv-07639-SJO-KS Document 659-4 Filed 01/21/20 Page 6 of 6 Page ID
                                #:30290
  IPR2015-01418
  Patent 8,939,388 B1




  PETITIONER:

  Jane Massey Licata
  Elizabeth Quirk
  LICATA & TYRRELL P.C.
  poreilly@licataandtyrrell.com
  Elizabeth.Quirk@iff.com



  PATENT OWNER:

  Steven J. Hultquist
  Mary B. Grant
  HULTQUIST IP
  hultquist@hultquistip.com
  mgrant@hultquistip.com




                                    5
